I wish to extend, on behalf of my delegation and on my own behalf, 
warm congratulations to Mr. Hollai on his well-deserved election as 
President of the thirty-seventh session of the General Assembly. His 
accession to this high office is a tribute to his personal qualities 
and wide knowledge and experience of international affairs. I assure 
him of my delegation's co-operation in the months ahead. I should 
also like to take this opportunity to congratulate Mr. Kittani on the 
wisdom and competence he displayed in guiding the debates of the 
thirty-sixth session, and to express our gratitude for his devoted 
service to the work of the General Assembly. It is a pleasure for me 
to pay a tribute also to the Secretary-General, whose first year in 
office has been particularly difficult. He has faced the challenges 
of his office with courage, realism and persistence. By his efforts 
on behalf of world peace and the authority of the United Nations, Mr. 
Perez de Cuellar has shown himself to be worthy of the great 
responsibility upon his shoulders.

219. As the General Assembly takes stock once again of the world 
situation, there can be little cause for satisfaction over the state 
of international" affairs. Whether we consider the proliferation of 
dangerous regional conflicts or the inability of the United Nations 
to maintain peace and security through collective action, the outlook 
is not encouraging.

220. In the Middle East, the Horn of Africa, southern Africa, 
Afghanistan and South-East Asia and in the recent Falkland (Malvinas) 
Islands dispute, the United Nations has not been able to fulfil its 
most fundamental purposes of peace-making and peace-keeper. In many 
cases when people suffering from injustice, oppression and foreign 
domination turn to the United Nations for redress, basing their hopes 
on the provisions of the

221. After nearly four decades of experience in using the Charter as 
the legal standard governing inter-national relations, the wisdom and 
validity of its principles remain incontestable. However, its wide, 
global objectives continue to be subordinated to narrowly conceived 
national interests. In our view, this is the cause of the current 
breakdown in inter-national law and order. Unless Member States 
address themselves seriously and sincerely to this dilemma, they 
cannot hope to achieve workable solutions to

222.	In the Middle East Israel's denial of Palestinian rights is 
the driving force behind its lawless and barbarous devastation of 
Lebanon. International anarchy is nowhere so rampant as in this area, 
where Israel has shown that there are no limits to its con-tempt for 
international law and its callous inhumanity. Not content with 
denying Palestinian rights, the Israelis are seeking to exterminate 
the Palestinians themselves. In pursuit of their final solution to 
the problem they have launched a criminal aggression against a 
sovereign State, and they have had no qualms about the destruction of 
cities through saturation bombing and the killing and maiming of 
thousands of civilians, including women and children, by the use of 
vicious phosphorous and anti-personnel cluster bombs.

223.	The recent massacres in the Shatila and Sabra camps in west 
Beirut have confronted us with horrors similar to those of the 
holocaust of the Second World War. Israel cannot escape 
responsibility for aiding  and abetting the perpetration of the 
crimes against the defenceless civilians of those camp-rimes which 
have been strongly condemned by the entire world community. Israel 
has in the past claimed in inter-national forums that its actions 
stem from a special religious and moral authority. Are we now asked 
to believe that the wanton destruction of life and property in 
Lebanon was carried out at the dictate of a just Creator, or that 
tragedies of the past which have no bearing on the Middle East 
justify Israel's expansionist greed and genocidal policies?

224. My Government hopes that the General Assembly will be 
uncompromising in its condemnation of Israel for the carnage in 
Lebanon and will also be vigilant in opposing any Israeli attempts at 
imposing new faits accomplis with regard to Lebanese territory. It 
must demand Israel's 'immediate, complete and unconditional 
withdrawal from Lebanon.

225.	The General Assembly must also keep inter-national public 
opinion focused on Israel's arrogant annexations of Arab territories, 
including the Holy City of Jerusalem. It must be reaffirmed that the 
status of the city, which is sacred to Moslems and Christians as well 
as to Jews, cannot be unilaterally determined. The increased level of 
persecution in the West Bank and Gaza and the defiant escalation of 
the illegal settlement policy must also continue to be strongly 
condemned. .

226.	The failure of the Security Council in the past to take 
effective measures against Israel for its violations of international 
law certainly encouraged the Israeli Government to believe that it 
could flout any international convention, commit any act of 
aggression or carry out any atrocity with impunity. It is more than 
time for it to be disabused of this belief. Israel has undoubtedly 
breached the peace of the Middle East and threatened world peace and 
security. Its outright rejection of all proposals which could serve 
as a basis for negotiations shows that it has turned its back on 
peace and that it plans to continue with is expansionism at any cost. 
In our view, if the Security Council is to maintain any credibility 
and authority in world affairs it must be prepared to take 
significant action, including the imposition of sanctions, in order 
to check Israel's dangerous and irresponsible course.

227. The tragic conflict between Iraq and the Islamic Republic of 
Iran is another unfortunate reflection of our troubled times. My 
Government sincerely I hopes that the ongoing mediation efforts will 
succeed in the difficult and sensitive task of bringing an end to 
this conflict which has destabilized the Gulf area. Somalia adds its 
voice to the appeals of other Member States for the immediate 
cessation of hostilities and the start of negotiations which would 
ensure a return to peace and amity in the region.

228. The problems of southern Africa have always involved the 
fundamental principles of the Charter and over the years have 
increasingly threatened regional and international peace and 
security. These problems remain acute in spite of the fact that the 
struggle against South Africa's racist and colonial policies is in 
its final stages. .

229.	Unfortunately, the Pretoria regime is encouraged by the 
continued political, economic and military support of its main 
trading partners to intensify its racist oppression in South Africa, 
to remain illegally in Namibia and to attempt to dominate the 
southern African region through military aggression, political 
pressure and economic subversion. Clearly, the General Assembly must 
reiterate its call for unremitting efforts by the world community to 
eliminate apartheid and to enable the United Nations to carry out its 
legal responsibility for leading Namibia to independence.

230.	Within South Africa the racist policies of the apartheid 
system are being applied with ever- increasing severity as the 
liberation struggle gains in effectiveness and strength. The 
legitimacy of that struggle cannot be over-emphasized. In the long 
history of the uprising of peoples against tyrannical and colonial 
forms of oppression, revolutionary wars have been fought for much 
less pressing reasons than the degrading inhumanity of apartheid.

231.	The liberation movements within and outside South Africa 
deserve the strongest moral, material and political support for their 
efforts to regain the human dignity and fundamental right of the 
majority of the population. As for South Africa's ruling minority, it 
should be ostracized and isolated until it is prepared to take steps 
to establish a just society.

232.	In the case of Namibia the salient factor is the illegality 
of South Africa's presence in the Territory, a status determined by 
the International Court of Justice and Security Council resolution 
435 (1978), which remains the only valid basis for a settlement. It 
is now four years since South Africa began its machinations aimed at 
obstructing Namibia's independence. No longer can the international 
community tolerate South Africa's bad faith, its oppressive 
domination of the Namibian people and its brutal war against their 
liberation movement under the leadership of SWAPO.

233. My Government sincerely hopes that the current optimism over the 
prospect of a Namibian settlement is justified. However, in view of 
South Africa's past performance we believe that the General Assembly 
must not fail to remind the five Western States of their commitment 
to independence for Namibia as speedily as possible. In our view, 
there will be little progress on Namibia or on other southern African 
issues unless South Africa is made to understand General 
Assembly-Thirty-seventh Session-Plenary Meetings that it will 
certainly face comprehensive economic sanctions if it continues its 
intransigent, aggressive and inhuman policies.

234. The growing use of brute force as an instrument of foreign 
policy is disturbingly evident in the Soviet Union's continued 
occupation of Afghanistan, a small non-aligned State, and in its 
attempt to crush the resistance of the proud and courageous Afghan 
people. The same super-Power which invokes in the United Nations the 
doctrine of the non-use of force in international relations is 
responsible for the loss of thousands of innocent lives at the hands 
of its invading forces, for the devastation of Afghanistan's economy 
and for the creation of one of the world's largest refugee 
populations.
235. The ruthless nature of this war is further illustrated by the 
use of Afghanistan as a testing ground for forms of chemical warfare 
long condemned as barbarous by the international community. The 
General assembly must continue to keep the plight of Afghanistan 
before the attention of the world and to stand firmly by its 
resolutions and those of the Security Council which call for the 
unconditional withdrawal of all foreign troops from the country.
236. The presence of foreign troops in Democratic Kampuchea is 
another example of the subversion of national independence through 
foreign domination. Here again military aggression and alien rule 
have given rise to a tragic refugee situation and to chronic tension 
and conflict. My Government hopes that the efforts of the members of 
the Association of Southeast Asian Nations and other States to ensure 
the restoration of legitimacy and national independence in Democratic 
Kampuchea will be successful and that the constructive proposals made 
at the recent International Conference on Kampuchea will be fruitful. 
A political settlement would undoubtedly have far-reaching effects on 
the peace and stability of the whole South-East Asian region.
237. Since the adoption of General Assembly resolution 2832 (XXVI) on 
the Indian Ocean, serious obstacles have been placed in the way of 
implementing the Declaration of the Indian Ocean as a Zone of Peace 
by Soviet military intervention in the affairs of the countries of 
the region and in their local conflicts. Moreover, with the military 
and naval forces of the  Soviet Union firmly entrenched in bases 
provided to it by certain regional States, there has been a steady 
deterioration in the stability and security of the countries of the 
region. These dangerous developments have set the stage for the 
escalation of super-Power confrontation and military rivalry in the 
Indian Ocean. It is, therefore, more important than ever for Member 
States to reaffirm their commitment to the principles enshrined in 
resolution 2832 (XXVI) and to the provisions of the Final Document of 
the Meeting of the Littoral and Hinterland States of the Indian Ocean.
238. In supporting these principles and provisions my delegation 
places particular emphasis on the dismantling of all foreign bases 
and the withdrawal of all foreign forces, including surrogate troops, 
from the regional and on the obligation of the regional States to 
settle disputes with one another by peaceful means, on the basis of 
the principles of the United Nations Charter.
239. The Horn of Africa, my own area, continues to be affected by 
tension and conflict, not because of territorial or boundary 
disputes, as Ethiopian propaganda would have the international 
community believe, but because of the denial of the right to 
self-determination by the colonial regime of Ethiopia to its subject 
peoples of Western Somalia and of Eretria.. The importance of this 
right is emphasized in Chapter I, Article 2, of the Charter, which 
directs the United-Nations to develop friendly relations among States 
based on respect for the principle of equal rights and the right to 
self-determination of peoples.
240. The grave regional and international repercussions of the denial 
of those rights continue to trouble the Horn of Africa. The exodus of 
the hundreds of thousands who fled from persecutions and oppression 
to take refuge in Somalia and other neighbouring countries involved 
great human suffering, placed intolerable burdens on host countries 
and continues today to be a disaster situation calling for 
humanitarian assistance from the international community.
241. My Government's overriding concern in its approach to the 
problems of Ethiopian colonialism is that the peoples of Western 
Somalia and Eritrea be allowed to exercise the rights guaranteed 
under General Assembly resolutions 1514 (XV) and 1541 (XV). 
Certainly, if the European colonial Powers had opposed the freedom 
struggle in Africa with the same arguments which Ethiopia continues 
to advance today to explain its continued occupation of Western 
Somalia, very few colonial peoples would have been able to take 
advantage of the provisions of resolutions 1514 (XV) and 1541 (XV).
242. It is important for the world community to understand that until 
the 1890s when the Ethiopian Emperor Menelik joined the European 
Powers in their scramble for Africa, the people of Western Somalia 
enjoyed an independent existence and controlled their own affairs. It 
was in the course of MeneJik's presumptuous attempt to extend the 
Ethiopian Empire from Khartoum to Lake Nyanza that the Ogaden was 
brutally seized.
243. Unfortunately, it served the interests of the colonial Powers to 
support Menelik's territorial ambitions, and in typical imperialist 
fashion illegal treaties purporting to transfer Somali territory to 
the Ethiopian Empire were concluded-without the knowledge of the 
people of Western Somalia. It was particularly ironic that the 
supposed authority for transferring Somali territory was the series 
of treaties between the colonial Powers and Somali chiefs which 
guaranteed that the Somali people would be protected by those same 
Powers and that their territory would not be ceded to any other Power.
244. It should be noted that Ethiopia was unable to exercise 
sovereignty over an area which was clearly outside its normal 
political, cultural and ethnic influence until after the Second World 
War, and in some instances as recently as 1955. During the Halo 
Abyssinian war of 1935-1936 Western Somalia was occupied by Italy. 
Shortly afterwards the British conquered former Italian Somaliland 
and Western Somalia
and, together with Somali territories already under British 
colonialism, virtually all of Somaliland was united under a single 
colonial Power. In "1942 Britain restored Ethiopian sovereignty in 
Ethiopia proper which it had captured from Italy during the war, but 
it retained the administration of Western Somalia. Unfortunately, the 
inhabitants of the territory were once again betrayed by the British 
Government and transferred against their will to Ethiopian rule in 
1948 and 1955.
245.	I take the liberty of recounting these historical facts not 
only to refresh the memory of representatives present in the Assembly 
but also to underscore the fact that the Territory of Western Somalia 
is no different from other Territories which have since the Second 
World War benefited from the process of decolonization in recognition 
of the universal principle of the right of peoples to 
self-determination and national independence, as enshrined in the 
Charter. It is the denial ofthat right by the Empire State of 
Ethiopia which is at the root of the conflict in the Horn of Africa.

246.	As I have already stated, Ethiopian colonial repression has 
generated refugees numbering millions. In Somalia alone there are 
700,000 persons in camps and a similar number are living among the 
population all over the country. Unless the problem of Western 
Somalia is resolved on the basis of the exercise of 
self-determination by the people of Western Somalia, the refugees 
will not be able to return to their homes in safety and honour, and 
there is every likelihood that their presence in Somalia and other 
countries of the Horn of Africa besides constituting a grave danger 
for the peace and security of the region will also take on a 
permanent character necessitating continued relief aid and assistance 
by the international community. The dangerous situation already 
existing in the Horn of Africa, owing to colonialist Ethiopia's 
policies of repression and genocide at its denial of the right to 
self-determination to the people of Western Somalia-and, indeed, to 
the other subject peoples within the Empire State of Ethiopia such as 
Eritrea, Oromia and Tigray-has been further aggravated by that 
country's wanton invasion of the territory of the Somali Democratic 
Republic since 1 July of this year.

247. As representatives are no doubt aware, my Government has 
addressed several communications to States Members of the United 
Nations regarding this invasion and has given details of the nature 
and extent of the unprovoked aggression, in which tanks and armoured 
personnel carriers, long-range artillery and fighter bombers, 
supplied to Ethiopia in massive quantities by a super-Power have been 
deployed. Heavily armed Ethiopian infantry brigades. supported by 
foreign forces, have managed to cross the de facto border-at one 
point as deep as 32 kilometers in an effort to cut the important 
arterial road which links the southern and northern parts of the 
Somali Democratic Republic in order to disrupt a major lifeline of 
our country. The town of Galdogob and the village of Blambal1e have 
been captured and Galcayo, the regional capital of Mudug, has been 
subjected to several aerial attacks by MIG-23s.

248. Somalia has opposed this invasion of its sovereignty and 
territorial integrity in conformity with its right to self-defence 
under Article 51 of the Charter and has so far repelled further 
incursions into its territory. Unfortunately, both sides have 
stuttered heavy casualties and considerable damage has been caused to 
property in those areas of my country which have been attacked.

249. Ethiopia has attempted to spread the fiction that its forces are 
not responsible for this naked act of aggression against Somali 
territory. However, the recorded statements of deserters and 
prisoners, along with captured documents in Russian and Amharic, 
substantiate beyond any shadow of doubt that it is the Ethiopian army 
which has undertaken the large-scale aggression mounted against my 
country.

250. The use of T-55 tanks, MIG-23s, armoured personnel carriers and 
heavy artillery, much of them new and complete with Soviet operation 
manuals dated 1982 and bearing Ethiopian military insignia is 
indisputable evidence  of Ethiopia's direct responsibility for its 
invasion.

251. It is ironic that the major Ethiopian air base at Gode in 
occupied Ogaden. from which Ethiopian planes make their murderous 
attacks on the Somali population, is the same airport which the 
Ethiopian regime requested the United Nations, through a report of 
the Secretary-General of 12 September 1980,8 to finance and 
reconstruct, supposedly as a centre for humanitarian missions in the 
area.

252. The international community has strongly condemned Ethiopia for 
its invasion of my country -its shameless denials notwithstanding. By 
way of example, the 69th Inter-Parliamentary Conference. which was 
held in Rome in September. strongly condemned Ethiopia's invasion and 
called for, among other things, the immediate, total and 
unconditional withdrawal of all foreign forces from the territoryof 
the Somali Democratic Republic Similarly, the Twelfth Arab Summit 
Conference held at Fez in September, also strongly condemned Ethiopia 
for its invasion and called for the strict observance of Somalia's 
sovereignty and territorial integrity.

253. The Somali people are united in their determination to stand 
firm against Ethiopian aggression, and the Somali armed forces will 
continue to repel the attacks against our country. However, it is not 
my Government's wish that the Horn of Africa should become a 
permanent trouble spot threatening regional and international peace 
and security. Colonialist Ethiopia must therefore be forced by the 
international community to evacuate its forces from Somali territory 
and to desist from committing further aggression against our soil. 
For our part we remain ready to co-operate in the search for 
effective political solutions to the problems of the area. What is 
certain is that these problems will not be solved by oppressive 
measures and premeditated aggression. Peace and stability can be 
achieved only if historical wrongs are redressed and legitimate 
national aspirations are recognized and respected.

254. My Government is deeply disappointed by the failure of the 
second special session on disarmament to draw up a comprehensive 
programme of disarmament. We deplore also the continued spiralling of 
the arms race in nuclear weapons, the setback to negotiations for a 
test-ban treaty and the stalemate on the establishment of a 
convention prohibiting the use of chemical weapons.


255.	It is clear therefore that there must be redoubled efforts on 
the part of the nuclear Powers and militarily significant States to 
translate the goals of the tenth special session into practical terms.

256.	Bold new initiatives and higher levels of statesmanship will 
be required if the nuclear Powers are to break out of the vicious 
circle of mutual suspicion in which they are caught and if they are 
to remove the threat of nuclear annihilation that hangs over the 
world. In this regard the start of talks between the United States 
and the Soviet Union on the reduction of strategic weapons and the 
high level of public interest and involvement in disarmament issues 
are grounds for some optimism.

257. It has been repeated so often that the nuclear-arms race and the 
search for new weapons of mass destruction endanger mankind's 
survival, that this very real threat is unfortunately in danger of 
losing its persuasive power to bring about progress towards nuclear 
disarmament. One pressing reality which cannot be denied or ignored 
is that the astronomical sums spent each year on nuclear and 
sophisticated conventional weapons fuel world inflation and obstruct 
the establishment of amore just international economic order.

258. World inflation of course affects all States but its effects on 
developing countries have been particularly cruel. Where in developed 
countries inflation means the curtailment of luxuries, in the least 
developed it often t leans deprivation of the necessities of life. 
For the (ïeast developed, many of which, like Somalia, suffer from 
natural and man-made disasters, the enormous debt problems caused by 
inflation, the worsened conditions of trade and the drop in 
development assistance have been catastrophic.

259. It is no doubt true that, except in the case of a few relatively 
prosperous developed countries, the development goals to which the 
United Nations membership is committed have never been so far from 
achievement as at the present time, when we have already entered the 
Third United Nations Development Decade.

260. My Government joins in calling on the developed countries to 
co-operate in the launching of global negotiations-an initiative 
which could give new impetus to the implementing of established 
development goals. The steadily increasing gap between rich and poor 
countries cannot be in the interest of peace with progress. We hope 
it win be understood that the economic arrangement of the past cannot 
justly serve the needs of an interdependent world, that the peace and 
stability so desperately need\ d today go hand in hand with economic 
growth and, finality that it will be for the benefit of all if the 
poorer countries are helped to develop their resources to the point 
where they in turn can contribute to a prosperous world economy.

261. In conclusion 1 should like to observe that, while there is 
undoubted cause for deep concern over the inability of the United 
Nations to solve inter-national political problems, it is important 
that the blame for this situation be ascribed not to the Organization 
and the Charter but to those who treat the obligations of membership 
with indifference, neglect or contempt and who are prepared to 
su1pport the world body only when its decisions conform to their 
interest. As the Secretary-General points out in his report, in the 
context of the peaceful settlement of disputes, we site lack a 
binding sense of international community believe, however, that a 
sense of inter-national community has developed through the 
wide-ranging achievements of the United Nations in social, economic 
and humanitarian fields.

262.	As the agenda shows, the responsibilities under-taken by the 
international community under the aegis of the United Nations range 
from the sea-bed to outer space. The nexus of relationships and 
responsibilities established in less political fields will not easily 
be broken. In the last resort the United Nations remains an 
unparalleled centre for international diplomacy and mankind's best 
hope for peace.
